Citation Nr: 0005792	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-47 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for keratoconus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO decided that new and 
material evidence had not been submitted to reopen a claim 
for service connection for keratoconus.


FINDINGS OF FACT

1.  In a May 1995 decision, the Board denied service 
connection for keratoconus.

2.  The evidence received subsequent to May 1995 regarding a 
claim for service connection for keratoconus, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record contains evidence of a current diagnosis of 
keratoconus.

4.  The record contains statements from Edward K. Isbey, III, 
M.D. and Robert P. Laborde, M.D. that the veteran's current 
keratoconus disability is probably related to his military 
service.  


CONCLUSIONS OF LAW

1.  The May 1995 Board decision denying service connection 
for keratoconus is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's May 1995 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for keratoconus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for keratoconus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a May 1995 decision, the Board denied service connection 
for keratoconus.  The May 1995 decision by the Board is 
final.  38 C.F.R. § 20.1100 (1999).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, an appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for keratoconus in a May 1995 rating 
decision.  In making its decision, the Board concluded that 
there was no evidence of a keratoconus condition in service, 
and no competent evidence of a nexus between his current 
keratoconus condition and his active military service.  The 
evidence received since the May 1995 Board decision regarding 
a service connection claim for keratoconus includes 
statements from the veteran dated in May 1995, September 
1995, August 1996 (Notice of Disagreement), September 1996, 
October 1996 (Appeal to the Board - VA Form 9); VA outpatient 
treatment records from March 1988, June 1994, April 1995 and 
September 1998; August 1995 and November 1999 medical 
statements from Robert P. Laborde, M.D.; a November 1999 
medical statement from Edward K. Isbey, III, M.D.; and the 
transcripts from the veteran's hearings, in June 1996 before 
the RO and in October 1999 before the Board.  The Board also 
notes that the veteran's claims file includes additional 
medical evidence submitted since May 1995 that was not listed 
above.  The Board finds that this evidence pertains to the 
veteran's other disability claims and is not related to an 
eye condition.  

The Board finds that the November 1999 statements from 
Doctors Isbey and Laborde raise the possibility that the 
veteran's current keratoconus disability is related to his 
active military service.  Dr. Isbey stated in his letter that 
he felt that the veteran apparently developed keratoconus 
during his time in the service.  However, the Board notes 
that in this same letter Dr. Isbey stated that keratoconus 
can develop at any time and that he could not make a 
statement that the veteran's time in service hastened or 
caused the development of keratoconus.  Dr. Laborde stated in 
his November 1999 letter that it is highly probable that the 
veteran incurred an eye injury or infection, causing corneal 
problems that led to keratoconus.  Previously, the record did 
not contain such medical opinions.  The Board finds that this 
evidence added to the record since the May 1995 Board 
decision, either by itself or in the context of all the 
evidence, both old and new, provides competent medical 
evidence reflecting a nexus between a current keratoconus 
disability and an inservice injury or disease.  Therefore, 
the Board concludes the additional evidence constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for keratoconus. 
            
The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has presented evidence from Doctors Isbey and Laborde from 
November 1999 that refer to the veteran's current keratoconus 
condition.  Furthermore, VA outpatient treatment records from 
September 1998 reveal a diagnostic impression of keratoconus 
of the left eye. 

The veteran's service medical records, which describe an 
inservice vision problem, as well as the veteran's testimony 
during his two VA hearings describing his inservice vision 
problems causing his service discharge, satisfy the second 
element of a well grounded claim, namely the incurrence of a 
disease or injury during active military service.  

The Board also finds that the same evidence from Doctors 
Isbey and Laborde previously described, satisfies the third 
element of a well grounded claim, namely medical evidence of 
a nexus between service and the current schizophrenia 
disability.  As previously described, the separate statements 
from these two doctors include opinions that the veteran's 
current keratoconus problem is related to service.  Thus, all 
three elements of a well grounded claim are satisfied for the 
veteran's keratoconus claim.  See Caluza, supra.           


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for keratoconus.  


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that the November 1999 statement from Dr. Isbey 
appears to contradict itself by stating, on the one hand, 
that the veteran's keratoconus developed in service, and then 
stating that he could not make a statement that keratoconus 
is related to service.  Furthermore, the November 1999 
statement from Dr. Laborde that keratitis with corneal 
scarring led to keratoconus  lacks the factual and medical 
bases for such a conclusion.  The Board also finds that Dr. 
Laborde failed to provide the medical and factual bases for 
the conclusion that the veteran experienced some form of 
injury or infection during service that led to permanent 
scarring and irregular astigmatism of the left eye.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his eye 
condition from May 1995 to the present, 
as well as authorization to request 
records from any private medical 
treatment providers during this period.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for an eye condition since 
May 1995, and not previously received on 
record.  The Board is especially 
interested in the records from Dr. Robert 
P. Laborde and Dr. Edward K. Isbey, III.

3.  The RO should request from Dr. Isbey 
that he provide clarification of his 
statement, dated in November 1999, which 
indicates that the veteran's current eye 
condition is related to service while 
also stating that he could not determine 
if the condition was related to service.  
Dr. Isbey should explain the factual and 
medical bases relied on to form his 
opinion. He should also provide any 
objective evidence upon which he based 
his opinion.  Similarly, the RO should 
request from Dr. Laborde a clarification 
of his November 1999 statement, as 
outlined in the introductory paragraph of 
this remand order.  

4.  The RO should afford the veteran the 
opportunity for a VA examination of his 
eye disability.  The examination report 
should include an opinion as whether the 
veteran's current eye problems are 
related to an inservice eye condition, 
and the factual and medical bases for 
such an opinion.  The Board is also 
interested in an opinion, based on the 
evidence and medical knowledge, as to 
whether the veteran's eye condition in 
service is the natural progression of a 
preexisting medical condition.  The 
claims folder must be made available to 
the examiner.

5.  The RO should then readjudicate the 
claim of service connection for 
keratoconus with consideration given to 
all of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As this 
claim has been reopened and found to be 
well grounded pursuant to the Board's 
decision herein, the RO must conduct a 
full review of the merits of the claim 
and fulfill its duty to assist the 
claimant.

6.  If the claim is denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



